DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
IN THE DRAWINGS:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The circumferential angle region covered by a first grating part from claims 20 and 21
The circumferential angle region covered by a second grating part from claims 20 and 21
The circumferential angle region covered by the first cover part from claims 20 and 21
The circumferential angle region covered by a second cover part from claims 20 and 21
The first separating line from claim 25
The second separating line from claim 25
The axially continuous recess from claim 26
The tab region from claim 27
The welded screw nuts from claims 28 and 30
The radially continuous recesses from claim 39
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 17-41 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 9 of the Remarks that “Regarding the objections to the drawings under 37 C.F.R. § 1.83(a), all of the features identified in the Office Action are adequately illustrated in at least one of Figures 1 to 4. It is noted that 37 C.F.R. § 1.83 does not require the drawings of a patent application to identify by a reference numeral “every feature of the invention specified in the claims.” Instead, 37 C.F.R. § 1.83(a), for example, merely requires the drawings to “show every feature of the invention specified in the claims.” Figures 1 to 4 adequately show the features specified in the Office Action, such that no further drawing or illustration is necessary for compliance with 37 C.F.R. § 1.83(a).”
The drawings are still objected to because the Applicant has not pointed out where the claimed structural features are located in the figures.  If a feature is adequately shown in the figures, as Applicant argues, then the Applicant is advised to point them out to make the record clear exactly how the drawings and the claims support each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656